
	
		I
		111th CONGRESS
		1st Session
		H. R. 3682
		IN THE HOUSE OF REPRESENTATIVES
		
			September 30, 2009
			Mr. Moore of Kansas
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To require telecommunications carriers to provide call
		  location information to law enforcement agencies in emergency situations, to
		  authorize education and training for State and local law enforcement agencies
		  and officers with respect to the collection and use of call location
		  information for emergency situations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Kelsey Smith Act of 2009.
		2.Disclosure of
			 call location informationTitle II of the Communications Act of 1934
			 (47 U.S.C. 201) is amended by inserting after section 222 the following new
			 section:
			
				222A.Disclosure of
				call location information required
					(a)In
				generalNotwithstanding
				section 222, at the request of a law enforcement agency, a telecommunications
				carrier shall promptly provide call location information concerning the user of
				a commercial mobile service (as such term is defined in section 332(d)) or the
				user of an IP-enabled voice service (as such term is defined in section 7 of
				the Wireless Communications and Public Safety Act of 1999 (47 U.S.C. 615b))
				to—
						(1)a public safety
				answering point, emergency medical service provider or emergency dispatch
				provider, public safety, fire service, or law enforcement official, or hospital
				emergency or trauma care facility, in order to respond to the user’s call for
				emergency services or to respond to an emergency situation that involves the
				risk of death or serious physical harm; or
						(2)providers of information or database
				management services solely for purposes of assisting in the delivery of
				emergency services in response to an emergency.
						(b)Access to
				informationTo meet the requirements of
				subsection (a), a telecommunications
				carrier may use, disclose, or permit access to customer proprietary network
				information obtained from its customers, either directly or indirectly through
				its agents.
					(c)DefinitionsFor
				the purpose of this section, the terms customer proprietary network
				information, public safety answering point, and
				emergency services have the meanings given such terms in section
				222.
					.
		3.Training law
			 enforcement to use call location information
			(a)ProgramNot later than 6 months after the date of
			 the enactment of this Act, the Attorney General shall establish a program, to
			 be administered by the Office of Justice Programs, to provide education and
			 training, on a periodic basis, to State and local law enforcement agencies and
			 officials to assist such agencies and officials with—
				(1)understanding the
			 provisions of Federal law (including section 222A of the Communications Act of
			 1934, as added by this Act) with respect to the ability of law enforcement to
			 request and obtain call location information of a user of a commercial mobile
			 service from a telecommunications carrier to respond to the user’s call for
			 emergency services or to respond to an emergency situation that involves the
			 risk of death or serious physical harm; and
				(2)developing and
			 disseminating procedures to ensure that such agencies and officers have the
			 necessary contact information available to promptly request and obtain call
			 location information from telecommunications carriers in the circumstances
			 described in
			 paragraph (1).
				(b)DefinitionsIn this section—
				(1)the term commercial mobile
			 service has the meaning given such term in section 332(d) of the
			 Communications Act of 1934 (47 U.S.C. 332(d));
				(2)the terms customer proprietary
			 network information, public safety answering point, and
			 emergency services have the meanings given such terms in section
			 222 of such Act (47 U.S.C. 222); and
				(3)the term telecommunications
			 carrier has the meaning given such term in section 3 of such Act (47
			 U.S.C. 153).
				
